Citation Nr: 1536699	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-44 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides, ionizing radiation, asbestos, and other hazardous materials.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for diabetes mellitus.  While the Jackson, Mississippi, RO issued the February 2009 rating decision on appeal, jurisdiction of this appeal remains with the RO in Providence, Rhode Island.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  In July 2012, the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

As directed by the Board, the AMC obtained information on the decommissioning of the USS Bennington and Enterprise and whether the decommissioning process would have exposed the Veteran to hazardous materials.  It also obtained the requested medical opinion, in July 2013.  However, the AMC did not fully undertake the development ordered with regards to asbestos exposure.  

The Veteran's claims file contains a list of the Veteran's MOS codes in service, and a handout on the probability of asbestos exposures among different MOS codes.  It also contains a July 2012 report concerning his asbestos exposure in service, and his pre- and post-service asbestos exposure.  However, there was no determination as to whether there is a relationship between asbestos exposure and the Veteran's diabetes, inasmuch as the July 2013 opinion did not discuss the Veteran's in-service exposure to asbestos.  

There has not been substantial compliance with the Board's prior July 2012 decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is necessary for an addendum opinion.  The Veteran suggested in a May 2013 statement that his diabetes may have manifested within one year of service, and the medical opinion should consider this information also.  

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be obtained from the VA expert who provided the July 2013 opinion (if the physician who provided this opinion is no longer available, another expert should be asked to review the record and provide the above-requested opinion and explanation).  The claims folder, access to Virtual VA and VBMS, and a copy of this remand must be provided to and reviewed by the expert.

A) The examiner should indicate whether it is at least as likely as not (probability of 50 percent or more) that diabetes mellitus is related to any in-service exposure to asbestos. 

B) The examiner should indicate whether it is at least as likely as not that diabetes mellitus had its clinical onset in the year immediately following service.  

An explanation, with consideration of both lay and medical evidence must be provided for all opinions provided.  Consideration should be given to the July 2012 report concerning his asbestos exposure in service, and his pre- and post-service asbestos exposure.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  Medical reasons for accepting or rejecting the appellant's lay statements should be set forth in detail.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

